Exhibit 10.26AK

THIS DOCUMENT CONTAINS INFORMATION WHICH HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF
PUBLICLY DISCLOSED.  SUCH EXCLUDED INFORMATION IS IDENTIFIED BY BRACKETS AND
MARKED WITH (***).

 

 

FORTY-FIRST AMENDMENT

TO

CONSOLIDATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS OPERATING, LLC

 

 

This Forty-first Amendment (the “Amendment”) is made by and between CSG Systems,
Inc., a Delaware corporation (“CSG”), and Charter Communications Operating, LLC,
a Delaware limited liability company (“Customer”).  CSG and Customer entered
into that certain Consolidated CSG Master Subscriber Management System Agreement
effective as of August 1, 2017 (CSG document no. 4114281), as amended (the
“Agreement”), and now desire to further amend the Agreement in accordance with
the terms and conditions set forth in this Amendment.  If the terms and
conditions set forth in this Amendment shall be in conflict with the Agreement,
the terms and conditions of this Amendment shall control.  Any terms in initial
capital letters or all capital letters used as a defined term but not defined in
this Amendment shall have the meaning set forth in the Agreement.  Upon
execution of this Amendment by the parties, any subsequent reference to the
Agreement between the parties shall mean the Agreement as amended by this
Amendment.  Except as amended by this Amendment, the terms and conditions set
forth in the Agreement shall continue in full force and effect according to
their terms. The effective date of this Amendment is the date last signed below
(the “Amendment Effective Date”).

 

1.

Customer and CSG mutually agree to delete and replace in its entirety paragraph
(b) of subsection 10.5, “Additional Requirements with Respect to Charter
Customer Information,” of Article 10, “Confidential Information; Data Integrity
and Security” of the Agreement.  Therefore, upon execution of this Amendment,
the foregoing paragraph (b) is deleted in its entirety and replaced with the
following:

 

 

(b)

Customer and CSG agree CSG shall, on a monthly basis purge, permanently destroy
and render unrecoverable (“Purge”) Charter Customer Information for disconnected
subscribers who, as of the date that they are Purged, have been disconnected for
[*********** (**) ******] or more (the “Disconnected Subscriber
Data”).  Customer and CSG agree, after the date Disconnected Subscriber Data is
to be Purged, CSG shall retain Disconnected Subscriber Data only as is
reasonably necessary to complete the purposes for which the Charter Customer
Information has been disclosed to CSG or as required by any applicable law,
unless otherwise specified by a mutual written agreement of the Parties.

 

 

THIS AMENDMENT is executed on the days and year last signed below to be
effective as of the Amendment Effective Date (defined above).

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

By: /s/ Michael Ciszek

 

By:  /s/ Gregory L. Cannon

 

Title:  SVP - Billing Strategy & Design

 

Title:  SVP, General Counsel & Secretary

 

Name:  Michael Ciszek

 

Name:  Gregory L. Cannon

 

Date: Aug 5, 2020

 

Date:  Aug 5, 2020

 